Title: From George Washington to Timothy Pickering, 28 August 1781
From: Washington, George
To: Pickering, Timothy


                        
                             28 August 1781
                        
                        To the Quarter Master General, or Deputy Qr Mr with the Army.
                        In all cases on the present march, where the Draught Horses or Cattle of the Army shall fail, or where an
                                additional number shall be absolutely necessary, & cannot be procured by hire, or in any
                            other way except by Military Force; you are hereby authorised & directed to impress such numbers of Horses or Oxen
                            as shall be required to perform the public Service, taking care to have it done in such a manner, as to secure the
                            property of the owners as well, & with as little damage & inconveniency as the circumstances will admit.
                            Given under my hand at Chatham this 28th day of Augt 1781.

                    